DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/003,204 of VEGLIANTE for “SYSTEM AND METHOD FOR AUTOMATICALLY DETECTING UNAUTHORIZED ENTRY INTO A POOL” filed on August 26, 2020 has been examined.

Claims 1-7 are pending.

Drawings
Replacement Drawings Figures 1-4 submitted on October 21, 2020 are in compliance with the provisions of 37 CFR 1.121(d).


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 26, 2020 and January 25, 2021 are being considered by the examiner. 


Double Patenting Rejection  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-7 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,810,857 B1. The difference between the patented claims 1-7 and claims 1-7 of the instant application are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/003,204:
U.S. Patent No. 10,810,857 B1:

Claim 1: A system for automatically detecting unauthorized entry into a pool, comprising: a plurality of light beam emitter devices positioned along an interior perimeter of a pool; a plurality of light beam receiver devices positioned along the interior perimeter of the pool, each of 

Claim 2: The system of claim 1, wherein the processor detects the unauthorized entry into the pool based on an interruption of the grid when at least two of the plurality of emitted light beams forming the grid are interrupted such that the at least two of the plurality of emitted light beams are not received by their corresponding receiver devices.

Claim 3: The system of claim 1, wherein the plurality of light beam emitter devices emit a plurality of infrared light beams and the plurality of receiver devices receive a plurality of emitted infrared light beams.

Claim 4: The system of claim 1, wherein the plurality of light beam emitter devices and the plurality of light beam receiver devices are constructed of a thermally 

Claim 5: A method for automatically detecting unauthorized entry into a pool, comprising the steps of: controlling a plurality of light beam emitter devices to emit a plurality of light beams and controlling a plurality of light beam receiver devices to receive a plurality of emitted light beams, each of the plurality of light beam receiver device receiving a light beam from corresponding light beam emitter device; forming a grid of light beams extending across a surface of the pool, the plurality of light beam emitter devices being positioned along an interior perimeter of a pool and the plurality of light beam receiver devices being positioned along the interior perimeter of the pool, each of the plurality of light beam receiver devices facing each corresponding light beam emitter device; monitoring the lights 

Claim 6: The method of claim 5, further comprising detecting the unauthorized 

Claim 7: The method of claim 5, wherein the plurality of light beam emitter devices emit a plurality of infrared light beams and the plurality of receiver receive a plurality of emitted infrared light beams. 

Claim 1: A system for automatically detecting unauthorized entry into a pool, comprising: a plurality of light beam emitter devices positioned along an interior perimeter of a pool; a plurality of light beam receiver devices positioned along the interior perimeter of the pool facing the 




Claim 2: The system of claim 1, wherein the processor detects the unauthorized entry into the pool based on an interruption of the grid when at least two of the plurality of emitted light beams forming the grid are interrupted such that the at least two of the plurality of emitted light beams are not received by their corresponding receiver devices.

Claim 3: The system of claim 1, wherein the plurality of light beam emitter devices emit a plurality of infrared light beams and the plurality of receiver devices receive a plurality of emitted infrared light beams.

Claim 4: The system of claim 1, wherein the plurality of light beam emitter devices and the plurality of light beam receiver devices are constructed of a thermally 

Claim 5: A method for automatically detecting unauthorized entry into a pool, comprising the steps of: controlling a plurality of light beam emitter devices to emit a plurality of light beams and controlling a plurality of light beam receiver devices to receive a plurality of emitted light beams; forming a grid of light beams extending across a surface of the pool, the plurality of light beam emitter devices being positioned along an interior perimeter of a pool and the plurality of light beam receiver devices being positioned along the interior perimeter of the pool facing the plurality of light beam emitter devices; monitoring the lights beams of the grid; detecting unauthorized entry into the pool based on an interruption of the light beams of the grid; determining a level of the interruption of the light beams of the grid exceeds a 







Claim 6: The method of claim 5, further comprising detecting the unauthorized 

Claim 7: The method of claim 5, wherein the plurality of light beam emitter devices emit a plurality of infrared light beams and the plurality of receiver receive a plurality of emitted infrared light beams.


Thus, in view of the above, since the scope of the claimed limitations of the instant application as claimed in claims 1-7 of the instant application were fully disclosed in and covered by claims 1-7 of U.S. Patent No. 10,810,857 B1, thus, allowing the claims 1-7 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent. 

This is a non-provisional statutory type double patenting rejection because the conflicting claims have in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art.

U.S. Patent No. 7,218,235 B1 to Rainey, discloses a motion responsive swimming pool safety device comprising: a control panel; a perimeter laser electrically connected to said control panel, said perimeter laser located peripherally to said swimming pool, said perimeter laser generating a perimeter laser beam; a perimeter sensor electrically connected to said control panel, said perimeter sensor located peripherally to said swimming pool, said perimeter sensor capable of sensing said perimeter laser beam; a perimeter alert electrically connected to said control panel, said perimeter alert capable of alarming upon interruption of said perimeter laser beam to said perimeter sensor; a perimeter reflector located peripherally to said swimming pool, said perimeter reflector for reflecting said perimeter laser beam; a housing transparent dome; a housing dome ring connected to said housing transparent dome, said housing dome ring having an adjustment slot therein; an housing base connected to said housing dome ring, said housing base capable of attachment to said perimeter laser, said housing base capable of attachment to said perimeter sensor; a pool side wall transparent cover having a plurality of mounting holes, said cover capable of mounting to the pool perimeter wall, said pool side wall transparent cover located directly in front of said sweeping laser, said pool side wall transparent cover located directly in front of said sweeping laser sensor; and a pool side wall gasket having a scan slot therein, said pool side wall gasket connected to said pool side wall transparent cover.

U.S. Patent No. 7,578,596 B2 to Martin, discloses a lighting system for a swimming pool, comprising: a) a sidewall sized and shaped to define a perimeter of the swimming pool; b) a liner for covering the sidewall and a bottom of the swimming pool, the liner being made from a material suitable for creating a watertight cavity for receiving water, the liner including a light-transmitting portion, the light-transmitting portion being made of the material; and c) a back-lighting apparatus connected to the sidewall and located behind the light-transmitting portion of the liner, the back-lighting apparatus being configured to transmit light through the light-transmitting portion of the liner to illuminate the swimming pool; d) wherein the back-lighting apparatus comprises at least one housing connected to the sidewall behind the liner, the at least one housing having an opening positioned to register with the light-transmitting portion of the liner, at least one light source sized and shaped to fit within the housing for emitting light through the opening of the housing, and a light-transmitting cover shaped to cover the opening of the housing to protect the light source, wherein the light emitted from the light source is transmitted through the light-transmitting cover and the light-transmitting portion of the liner to illuminate the swimming pool; and e) wherein the sidewall comprises a plurality of interconnected panels, each panel having a liner contact surface for engaging the liner and a recessed portion that defines the at least one housing.

U.S. Patent No. 6,259,365 B1 to Hagar et al, discloses a laser security fence apparatus for providing a warning signal in response to an intrusion by an intruder of a 

U.S. Patent No. 4,910,498 to Feber, discloses a system for determining the presence of an individual within a predetermined distance of the edge of a swimming pool surrounded by a deck, comprising: means fixedly mounted to the deck for directing a beam of infrared light along a linear direction generally parallel to the deck; first, second and third reflecting units fixedly mounted on the deck at separate spaced apart points, said reflecting units being so arranged as to serially reflect the infrared beam in a closed path about the pool of predetermined geometry and dimensions and in a single plane, the last reflection bringing the beam to a point closely adjacent to the means for directing the infrared beam; means responsive to the infrared beam for producing an electrical signal, the said means being located to interrupt the infrared beam after the last reflection at a point closely adjacent to the means for directing the infrared beam; base plate means for unitarily mounting the infrared beam directing means and a means responsive to a lack of said electric signal for producing an actuating signal; a first radio frequency transmitter responsive to the actuating signal for producing an alarm signal; an alarm receiver means responsive to the alarm signal for producing an alarm drive; an alarm means responsive to the alarm drive; a remotely located second radio frequency transmitter; a second radio frequency receiver tuned to the second transmitter; a relay 

U.S. Patent No. 3,688,298 to Miller et al, discloses a property protection system for protecting an outside area comprising, in combination: means for emitting a coherent monochromatic beam of electromagnetic energy, to be deflected around the perimeter of the area to be protected; beam responsive means for actuating an alarm signal when said beam is broken by an object moving therethrough such that said alarm is activated whenever an intruder passes through a portion of said beam; safeguard means for instantaneously terminating generation of said beam when said beam is broken by an object moving therethrough; a generator for operating said means for emitting the beam wherein said means for actuating the alarm comprises a photosensitive element having conducting electrodes and a power supply; said safeguard means comprising in series said conducting electrodes, power supply and generator, and an electrically actuated alarm having substantially greater impedance than said generator in shunt connection across said power supply such that when said beam is broken by an object moving therethrough, current from said power supply normally conducted across said electrodes to said generator.

U.S. Publication No. 2011/0273291 A1 of Adams, discloses a method for providing a security barrier proximate a body of water such as a lake or a swimming pool. One or more beams--preferably infra red light beams--define the barrier. A 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 






	/SISAY YACOB/						October 23, 2021           Primary Examiner, Art Unit 2685